PER CURIAM.
This disciplinary proceeding is before us on complaint of The Florida Bar, respondent’s conditional guilty plea, and the uncontested report of the referee. We have jurisdiction. Art. V, § 15, Fla. Const.
The referee recommended that respondent be found guilty of violating Disciplinary Rule 1-102(A)(4) (conduct involving dishonesty, fraud, deceit or misrepresentation) and article XI, Rule 11.02(3)(a) (conduct contrary to honesty, justice or good morals) of the Integration Rule. The referee recommended a two-year suspension retroactive to November 1, 1982.
We approve the referee’s findings and recommendations. Accordingly, respondent is suspended for two years, retroactive to November 1,1982, and must provide proof of rehabilitation upon application for reinstatement to the bar. Judgment for costs in the amount of $300 is hereby entered against respondent, for which sum let execution issue.
It is so ordered.
MCDONALD, C.J., and ADKINS, BOYD, OVERTON, EHRLICH, SHAW and BARKETT, JJ., concur.